                                          Case 4:21-cv-02713-YGR Document 37 Filed 07/30/21 Page 1 of 1




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JAKUB MADEJ,                                       CASE NO. 21-cv-02713-YGR
                                   6                   Plaintiff,                           ORDER GRANTING IN PART AND DENYING
                                                                                            IN PART MOTION TO STRIKE
                                   7             vs.
                                                                                            Re: Dkt. No. 18
                                   8     SYNCHRONY BANK,
                                   9                   Defendant.

                                  10          On April 15, 2021, plaintiff filed this action asserting violations of the Telephone
                                  11   Consumer Protection Act. (Dkt. No. 1.) Defendant PayPal Credit d/b/a PayPal, Inc., who has
                                  12   since been substituted for Synchrony Bank, filed an answer on June 10, 2021. (Dkt. No. 15.) On
Northern District of California
 United States District Court




                                  13   June 14, 2021, plaintiff filed a motion to strike the affirmative defenses. (Dkt. No. 18.)
                                  14          Having carefully considered the briefing and arguments submitted on the motion, and for
                                  15   the reasons stated on the record at the July 27, 2021 hearing, the Court GRANTS IN PART AND
                                  16   DENIES IN PART the motion WITH LEAVE TO AMEND. Specifically, the motion is:
                                  17          1) DENIED as to the First, Twelfth, Thirteenth, and Seventeenth Affirmative Defenses;
                                  18          2) GRANTED WITH LEAVE TO AMEND as to the Second, Third, Fifth, Seventh, Ninth, and
                                  19              Fifteenth Affirmative Defenses; and
                                  20          3) GRANTED as to the Fourth, Sixth, Eighth, Tenth, Eleventh, Fourteenth, and Sixteenth
                                  21              Affirmative Defenses and the reservation to add other defenses.
                                  22          Defendant shall file an amended pleading twenty-one (21) days of the date of this Order.
                                  23   To the extent defendant seeks to compel arbitration, a motion must be filed within thirty (30)
                                  24   days of the date of this Order. In addition, the parties are directed to meet and confer about venue.
                                  25          This Order terminates Docket Number 18.
                                  26          IT IS SO ORDERED.
                                  27   Dated: July 30, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                           UNITED STATES DISTRICT COURT JUDGE
